Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 9 is informal. Furthermore, Figure 9 has no reference numbers for any of the described parts in the Background section. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu (US Patent Application Publication No. 2007/0140063). With regard to Claim 1, Shu discloses a clock, comprising: a dial (21, 22) comprising two or more positions on the dial, each position having an associated time value (Fig. 2), and wherein the associated time values of the two or more positions increase in a first clock direction (Fig. 4) around the dial; an indicator (combination of both 23, 24) provided in combination with the dial, the indicator indicating a position on the dial with respect to the two or more positions that represents a time (Fig. 4); an actuator (Fig. 3) providing a motive force to move the indicator from one position to another position on the dial; and a controller (inside 7) for controlling the actuator to position the indicator with respect to the two or more positions so that the indicator transitions from representing a first time (Fig. 4) to representing a second time (Fig. 4) later than the first time by moving the indicator in a second clock direction (Fig. 4) opposite the first clock direction around the dial.
With regard to Claim 2, Shu discloses the first clock direction being a clockwise direction (Fig. 4) and the second clock direction is a counter-clockwise direction (Fig. 4).
With regard to Claim 3, Shu discloses the first clock direction being a counter-clockwise direction (Fig. 4) and the second clock direction is a clockwise direction (Fig. 4).
With regard to Claim 5, Shu discloses the indicator being a first indicator (first 23, 24) and comprising a second indicator (second 23, 24) provided in combination with the dial, the second indicator indicating a position on the dial with respect to the two or more positions that specifies a time (Fig. 4).
With regard to Claim 6, Shu discloses the clock transitioning from representing a first time (Fig. 4) to representing a second time (Fig. 4) later than the first time by moving the second indicator in the second clock direction.
With regard to Claim 7, Shu discloses the clock transitioning from representing a first time (Fig. 4) to representing a second time (Fig. 4) later than the first time by moving the second indicator in the first clock direction.
With regard to Claim 8, Shu discloses the indicator being a first indicator (first 23, 24) and comprising a second indicator (second 23, 24) provided in combination with the dial, and wherein the actuator provides a motive force to move the second indicator.
With regard to Claim 9, Shu discloses the actuator (Fig. 3) comprising a brushed electric motor, a brushless electric motor, a stepper motor, a synchronous motor, a hydraulic motor, an escapement, a pendulum with weights, a solenoid, or a spring.
With regard to Claim 10, Shu discloses the indicator being directly driven by the actuator.
With regard to Claim 11, Shu discloses the indicator (Fig. 3) being indirectly driven by the actuator with any subset of the set comprising gears, pulleys, belts, linkages, and magnets.
With regard to Claim 12, Shu discloses the actuator being a first actuator (4A) and comprising a second actuator (3A).
With regard to Claim 13, Shu discloses the actuator being a first actuator (4A) and the indicator being a first indicator (first 23, 24), and comprising a second indicator (second 23, 24) provided in combination with the dial and a second actuator (3A) that provides a motive force to move the second indicator.
With regard to Claim 14, Shu discloses the second actuator (Fig. 3) comprising a brushed electric motor, a brushless electric motor, a stepper motor, a synchronous motor, a hydraulic motor, an escapement, a pendulum with weights, a solenoid, or a spring.
With regard to Claim 15, Shu discloses a sensor (inside 7) that senses the position of the indicator.
With regard to Claim 16, Shu discloses the indicator being a first indicator (first 23, 24) and comprising a second indicator (second 23, 24) provided in combination with the dial, wherein the sensor is a first sensor (inside 7), and comprising a second sensor (inside 7) that senses the position of the second indicator.
With regard to Claim 17, Shu discloses the indicator being a first indicator (first 23, 24) and comprising a second indicator (second 23, 24) provided in combination with the dial, and wherein the first and second indicators rotate about a common axis.
With regard to Claim 18, Shu discloses the indicator being a first indicator (first 23, 24) and comprising a second indicator (second 23, 24) provided in combination with the dial, and wherein the first and second indicators rotate about different axes.
With regard to Claim 19, Shu discloses each position of the two or more positions being indicated with a mark (Fig. 4) on the dial, wherein at least one but less than all positions of the two or more positions are indicated with a mark (Fig. 4) on the dial, or wherein each position of the two or more positions is not indicated on the dial.
With regard to Claim 20, Shu discloses all of the marks being a numeral (Fig. 4), all of the marks are a dot, or all of the marks are a dash, or wherein some but not all of the marks are a numeral, some but not all of the marks are a dot, or some but not all of the marks are a dash.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shu (US Patent Application Publication No. 2007/0140063). Shu discloses substantially the claimed invention except for the indicator moving less than 360 degrees around the dial, moving substantially 354 degrees around the dial, or moving substantially 330 degrees around the dial.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the indicator moving less than 360 degrees around the dial, moving substantially 354 degrees around the dial, or moving substantially 330 degrees around the dial, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the indicator moving less than 360 degrees around the dial, moving substantially 354 degrees around the dial, or moving substantially 330 degrees around the dial, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose clocks similar to Applicant’s claimed invention having dials, indicators, actuators and controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833